DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.

Response to Amendment
	This action is in response to the remarks filed on 06/07/2022. The amendments
filed on 06/07/2022 have been entered. Accordingly, claims 1, 3-7, and 9-11 remain pending.
	After review of applicant’s remarks and amendments to claim 1, examiner agrees with the amendments and the prior objections to the claims have been withdrawn.

The remainder of the applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.

The Applicant asserts on page 8 of the Response:
Nakamura fails to disclose "receiving time-varying boundary condition values measured in real-time by a probe .. . comprising one or more sensors configured to measure the time-varying boundary condition values comprising positions of multiple points along the length of the probe corresponding to the positions of the sensors
	In response, the Examiner does not agree with the Applicant’s assertion that the, “Nakamura fails to disclose "receiving time-varying boundary condition values measured in real-time by a probe .. . comprising one or more sensors configured to measure the time-varying boundary condition values comprising positions of multiple points along the length of the probe corresponding to the positions of the sensors,” For at least the reasons outlined below in the “Claim Rejections - 35 USC § 103” section and under the principles of the broadest reasonable interpretation of the claims, the cited prior art documents render the limitations included in claim 1 the present application as obvious to a person having ordinary skill in the art. Furthermore, in the “Claim Rejections - 35 USC § 103” section a portion of “Nakamura” is cited to in order to show the existence of the claim 1 limitation which says, “receiving time-varying boundary condition values measured in real-time by a probe .. . comprising one or more sensors configured to measure the time-varying boundary condition values” This portion of “Nakamura” cited to states that a “the insertion section state detection section 50 detects the state of the insertion section 11, such as the bending shape, at least at the time ta and the time tb, and the subject model creation section 62 obtains information about the detection state at the times ta and tb from the insertion section state detection section 50.” a person having ordinary skill in the art would recognize the insertion section state detection section 50 as a type of sensor. Nakamura does not teach ”comprising positions of multiple points along the length of the probe corresponding to the positions of the sensors” however, Nakamura is now projected in view of Au and Birkenbach, in which Birkenbach can teach “comprising positions of multiple points along the length of the probe corresponding to the positions of the sensors”. For at least the reasons outlined below in the “Claim Rejections - 35 USC § 103” section and under the principles of the broadest reasonable interpretation of the claims, the cited prior art documents render the limitations included in claim 1 the present application as obvious to a person having ordinary skill in the art. Furthermore, in the “Claim Rejections - 35 USC § 103” section a portion of “Birkenbach” is cited to in order to show the existence of the claim 1 limitation which says, “comprising positions of multiple points along the length of the probe corresponding to the positions of the sensors.” This portion of “Birkenbach” cited to states that a " “in the method, logic stored in the memory device is executed by the processor to calculate the spatial position and the shape of an elongated deformable body of an associated surgical instrument based on applying: i) the at least one parameter determined by the physical parameter sensor; and ii) the measured spatial position and orientation of the tip of the elongated deformable body determined by the tracking sensor to the predefined elasticity model of the elongated deformable body in the memory device” ([0011]). The physical parameter sensor “is operatively coupled with the elongate flexible body” and determines “at least one parameter of the elongate flexible body of the surgical instrument” ([0013]). Claim 13 of Birkenbach teaches that “the physical parameter sensor comprises one or more of a distance sensor determining as the at least one parameter a relative distance difference between a first portion of the elongate flexible body on an outer side of a bend and a second portion of the elongate flexible body opposite the first portion on the inner side of the bend; a force sensor determining as the at least one parameter a force applied to the tip of the elongate flexible body relative to a proximal portion of the elongate flexible body; a pressure sensor determining as the at least one parameter a pressure applied to the tip of the elongate flexible body relative to a proximal portion of the elongate flexible body; and/or a force sensor determining as the at least one parameter a stress applied to the tip of the elongate flexible body relative to a proximal portion of the elongate flexible body”. In particular, “Such a sensor 8 may be configured to measure a distance, force, pressure and/or stress or any other suitable parameter which can cause the surgical instrument to be deformed” ([0044]) additionally “If m tracking sensors are placed in the instrument, the position and/or orientation of m points of the instrument are known by determining the position and/or orientation of said m sensors” ([0031])." Thus, Birkenbach teaches a plurality of sensor types that are used to detect a physical parameter, such as an external force acting on the insertion section 11 of Nakamura, which can be used to teach comprising positions of multiple points along the length of the probe corresponding to the positions of the sensors. For at least these reasons and the other reasons outlined in the “Claim Rejections - 35 USC § 103” section Applicant’s assertions are not considered persuasive.

The Applicant asserts on page 9 of the Response:
Given the purpose of Nakamura's system and method, one skilled in the art would perceive no benefit to modifying the displayed information of Nakamura with the shape of the probe overlaid on an anatomical map of at least a portion of the cavity as the Examiner suggests. It is well settled that a § 103 rejection cannot be maintained when an asserted modification undermines either the operation or the purpose of the main reference, with the rationale being that the prior art teaches away from such a modification. 

	In response, the Examiner does not agree with the Applicant’s assertion that the, “one skilled in the art would perceive no benefit to modifying the displayed information of Nakamura with the shape of the probe overlaid on an anatomical map of at least a portion of the cavity” For at least the reasons outlined below in the “Claim Rejections - 35 USC § 103” section and under the principles of the broadest reasonable interpretation of the claims, the cited prior art documents render the limitations included in claim 1 the present application as obvious to a person having ordinary skill in the art. Furthermore, in the “Claim Rejections - 35 USC § 103” section a portion of “Au” is cited to in order to show the existence of the claim 1  103 motivation to combine “Nakamura” and “Au”. This portion of “Au” cited to states that a ““to provide the surgeon or other operator with real-time position” and shape “information on the display system 111 for use in the control of the instrument 200” (Au [0051]).” a person with ordinary skill in the art would recognize that the combination would be teaching the use of presenting the probe position to the surgeon in real time, on a display system, and when combined with “Nakamura” it would be able to show the predicted positional information to a surgeon as outlined in the “Claim Rejections - 35 USC § 103” section specifically paragraph [0032] which states “the insertion prediction section 60 predicts, in real time, a propulsion state of the distal end of the insertion section 11 and the state of the subject when the insertion section 11 is further inserted into the subject from the present state…, using information (e.g., the present bending shape information of the insertion section 11) necessary for insertion prediction obtained by the insertion section state detection section 50.” Further, “the output section 70 produces an output on the basis of prediction obtained from the insertion prediction section 60.”  Using the prediction one of ordinary skill in the art can have a positional data for the probe. For at least these reasons and the other reasons outlined in the “Claim Rejections - 35 USC § 103” section Applicant’s assertions are not considered persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2018/0184884) in view of Au (US 2020/0367719) and Birkenbach et al. (US 2019/0029761).

Regarding claims 1 and 7, Nakamura teaches a method/system for real-time visualization of a probe positioned within a living subject during a medical procedure in Fig. 3 and [0035]: “the endoscope apparatus 1 predicts a propulsion state of a distal end of the insertion section in real time, using information on the state of the insertion section 11 detected by the insertion section state detection section 50” whereby “[t]he insertion section state detection section 50 includes an elongated probe 51 provided inside the insertion section 11” ([0032]). Further “the insertion prediction section 60 predicts, in real time, a propulsion state of the distal end of the insertion section 11 and the state of the subject when the insertion section 11 is further inserted into the subject from the present state…, using information (e.g., the present bending shape information of the insertion section 11) necessary for insertion prediction obtained by the insertion section state detection section 50.” Further, “the output section 70 produces an output on the basis of prediction obtained from the insertion prediction section 60.” Since the “insertion prediction section state detection section 50” and the “insertion prediction section 60” act in real-time, it follows that the “output section 70” also produces its output (see Fig 12 and [0058]-[0059]) in real-time. Further, Nakamura teaches that an “endoscope 10 comprises a tubular insertion section 11 to be inserted into a subject,” whereby “the endoscope 10 is, for example, a colonoscope, and the subject is a large intestine” ([0028]), which encompasses its use for a medical procedure (e.g., colonoscopy). Additionally, an embodiment of Fig. 17 displays a screen “on the display 40…in accordance with the bending shape of the insertion section 11 obtained from the insertion section state detection section 50” ([0064]) for real-time visualization of the insertion section 11. 
Nakamura further teaches the method/system comprising receiving time-varying boundary condition values measured in real-time for a probe having a length inside a cavity of an organ of a patient in [0046], wherein “ the insertion section state detection section 50 detects the state of the insertion section 11, such as the bending shape, at least at the time ta and the time tb, and the subject model creation section 62 obtains information about the detection state at the times ta and tb from the insertion section state detection section 50.” As depicted in Figs. 5-8, external forces F act along the length of the insertion section, where Figs. 7-8 illustrate the change in the changes in the positions of the rigid body links 101 between times ta and tb. Here, the bending shape, dependent on the forces of the shape of the anatomy acting on the insertion section, corresponds to a time-varying boundary condition as the endoscope apparatus is inserted. Further, the “external force applied to the insertion section 11 from the subject” based on the shape of the anatomy is calculated, in real-time, by the “external force calculation section 66 calculates an external force applied to the insertion section 11 in real time.” ([0040]). Additionally, Nakamura describes the probe inside an organ “The insertion section 11 passes through the intestinal tract while bending to follow the shape inside of the intestinal tract.”([0052]). Applicant’s specification provides that boundary conditions may be “a vector of positions” or “a vector of forces” ([0023]), as well as “external forces” ([0024]). Nakamura further discloses the probe having a deformable shape as indicated by “[t]he distal portion 12 includes a bending portion that is bent by a bending operation of the operation section 14,” wherein a “flexible tube portion 13 is an elongated tube that is bendable and flexible” ([0028]).
Nakamura further teaches calculating a time-dependent shape of the probe in real-time using the time-varying boundary condition values measured by the probe when inside the cavity of the organ of the patient, by representing elastic sections of the probe as first springs, the elastic sections representing the probe as a chain of coupled first springs in [0039], [0040], [0046], and [0052] and representing external forces acting on the sections as second springs in [0040] and [0047]. The former is achieved by “the insertion section model creation section 65 [creating] an insertion section model by modeling the insertion section 11 with a mechanical equation using an articulated link model 100, in which a plurality of rigid body links 101 are coupled, as a parallel arrangement (Voigt model) of springs 102 of a value of rotational elasticity Kt and dashpots 103 of a value of rotational viscosity Ct, as shown for example in Fig. 4.” whereby “external force calculation section 66 calculates an external force applied to the insertion section 11 in real time.” furthermore“ the insertion section state detection section 50 detects the state of the insertion section 11, such as the bending shape, at least at the time ta and the time tb, and the subject model creation section 62 obtains information about the detection state at the times ta and tb from the insertion section state detection section 50.” As depicted in Figs. 5-8, external forces F act along the length of the insertion section, where Figs. 7-8 illustrate the change in the changes in the positions of the rigid body links 101 between times ta and tb. Here, the bending shape, dependent on the forces of the shape of the anatomy acting on the insertion section, corresponds to a time-varying boundary condition as the endoscope apparatus is inserted. Additionally, Nakamura describes the probe inside an organ “The insertion section 11 passes through the intestinal tract while bending to follow the shape inside of the intestinal tract.” While this reference models the links as a Voigt model of a spring and dashpot in parallel, we may assume an apparatus of material with negligible or no viscosity would have a zero-term for the dashpot in the Kelvin-Voigt governing equation, leaving only the term for the spring:
                
                    σ
                     
                    =
                     
                    E
                    ε
                     
                    +
                     
                    η
                    
                        
                            ε
                        
                        ˙
                    
                
            
                
                    σ
                     
                    =
                     
                    E
                    ε
                     
                    +
                     
                    0
                    
                        
                            ε
                        
                        ˙
                    
                
            
                                                                                  
                    σ
                     
                    =
                     
                    E
                    ε
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                     
                
            ,
where σ is the stress, E is the stiffness of the spring (alternatively represented as spring constant, k), ε is the strain,                 
                    
                        
                            ε
                        
                        ˙
                    
                
             denoting the rate of change in strain with respect to time, and η is the viscosity of the apparatus. The stiffness E (or spring constant k) is a measure of elasticity, thus, the Voigt model of Nakamura (with 0 value viscosity) necessarily models the links 101 as elastic sections.  
[AltContent: textbox (Reproduction of Fig.4 of Nakamura)][AltContent: textbox (Modification of Fig. 4 of Nakamura with rotational viscosity term zeroed)]
    PNG
    media_image1.png
    229
    336
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    229
    336
    media_image2.png
    Greyscale

Further, as depicted in Fig. 4 (reproduced above), the multiple Voigt models are connected in series, which corresponds to a chain, under its broadest reasonable interpretation. The external forces acting on the sections as second springs “is calculated according to Hooke's law, on the basis of, for example, the bending shape (bending angle) of the insertion section 11 and the bending stiffness value of the insertion section 11” ([0040]) and “the stiffness value Kc of the large intestine” ([0047]) represented by a spring in Fig. 8 (modified reproduction reproduced below). Nakamura further teaches solving a set of coupled equations of motion for the first and second springs so as to meet the time-varying boundary condition values in paragraphs [0041]-[0042]  for the external force calculation and [0046]-[0048] for the stiffness value Kc. 

    PNG
    media_image3.png
    321
    277
    media_image3.png
    Greyscale

Reproduction of Fig. 8 of Nakamura.
Nakamura also teaches the presenting the calculated time-dependent shape of the probe to a user as “a screen as shown in Fig. 17…displayed on the display 40 (or a display separate therefrom) in accordance with the bending shape of the insertion section 11 obtained from the insertion section state detection section 50” ([0064]). The additional elements of the interface and processor in system claim 7 are encompassed by the “insertion section state detection section 50,” “the insertion section model creation section 65,” and the “subject model creation section” in Fig. 3. 
However, Nakamura does not teach presenting the shape to a user in real-time during a medical procedure overlaid on an anatomical map of at least a portion of the cavity or repositioning the probe within the living subject based upon the shape presented to the user in real-time during the medical procedure. Instead, Au discloses a method for tracking and determining the shape of a flexible catheter inside a patient during a medical procedure and applying inputs to a lumped model to determine a force on a tip of the instrument, which shares a technical field of modeling invasive medical instruments with the instant application. Au teaches presenting the shape to a user in real-time during a medical procedure overlaid on an anatomical map of at least a portion of the cavity: Tracking system 230, which “may include the position sensor system 220 and a shape sensor system 222 for determining the position, orientation, speed, pose, and/or shape of the distal end 218 and of one or more segments 224 along the instrument 200” ([0046]), may send information “to a navigation system 232 where it is combined with information from the visualization system 110 and/or preoperatively taken images to provide the surgeon or other operator with real-time position information on the display system 111 for use in the control of the instrument 200. The control system 116 may utilize the position information as feedback for positioning the instrument 200.” ([0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the displayed information of Nakamura with the teachings of Au “to provide the surgeon or other operator with real-time position” and shape “information on the display system 111 for use in the control of the instrument 200” (Au [0051]).
Additionally, neither Nakamura nor Au cannot fully teach the probe comprising one or more sensors for measuring the time-varying boundary condition values comprising positions of multiple points along the length of the probe corresponding to the positions of the sensors, the time-varying boundary condition values being used for solving a dynamic model at each sensor position respectively. It is noted that the italicized text represents functional language. Nakamura can specifically teach the time-varying boundary condition values comprising positions of multiple points along the length of the probe in [0046], wherein “ the insertion section state detection section 50 detects the state of the insertion section 11, such as the bending shape, at least at the time ta and the time tb, and the subject model creation section 62 obtains information about the detection state at the times ta and tb from the insertion section state detection section 50.” As depicted in Figs. 5-8, external forces F act along the length of the insertion section, where Figs. 7-8 illustrate the change in the changes in the positions of the rigid body links 101 between times ta and tb. Here, the bending shape, dependent on the forces of the shape of the anatomy acting on the insertion section, corresponds to a time-varying boundary condition as the endoscope apparatus is inserted. Birkenbach instead teaches an analogous system and method for determining the spatial position and shape of a flexible surgical instrument with the instant application by providing an elasticity model of the surgical instrument, defining at least one parameter which influences the shape of the instrument, and determining the spatial position and/or orientation of at least on tracking sensor of the surgical instrument. Specifically, Birkenbach teaches “in the method, logic stored in the memory device is executed by the processor to calculate the spatial position and the shape of an elongated deformable body of an associated surgical instrument based on applying: i) the at least one parameter determined by the physical parameter sensor; and ii) the measured spatial position and orientation of the tip of the elongated deformable body determined by the tracking sensor to the predefined elasticity model of the elongated deformable body in the memory device” ([0011]). The physical parameter sensor “is operatively coupled with the elongate flexible body” and determines “at least one parameter of the elongate flexible body of the surgical instrument” ([0013]). Claim 13 of Birkenbach teaches that “the physical parameter sensor comprises one or more of a distance sensor determining as the at least one parameter a relative distance difference between a first portion of the elongate flexible body on an outer side of a bend and a second portion of the elongate flexible body opposite the first portion on the inner side of the bend; a force sensor determining as the at least one parameter a force applied to the tip of the elongate flexible body relative to a proximal portion of the elongate flexible body; a pressure sensor determining as the at least one parameter a pressure applied to the tip of the elongate flexible body relative to a proximal portion of the elongate flexible body; and/or a force sensor determining as the at least one parameter a stress applied to the tip of the elongate flexible body relative to a proximal portion of the elongate flexible body”. In particular, “Such a sensor 8 may be configured to measure a distance, force, pressure and/or stress or any other suitable parameter which can cause the surgical instrument to be deformed” ([0044]) additionally “If m tracking sensors are placed in the instrument, the position and/or orientation of m points of the instrument are known by determining the position and/or orientation of said m sensors” ([0031]). Thus, Birkenbach teaches a plurality of sensor types that are used to detect a physical parameter, such as an external force acting on the insertion section 11 of Nakamura, which can be used to teach comprising positions of multiple points along the length of the probe corresponding to the positions of the sensors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nakamura with at least one of the sensor types of Birkenbach on the insertion section 11 of the endoscope 10 in order to minimize the number of electromagnetic (EM) tracking sensor via inclusion of a physical parameter sensor for determining “a parameter which influences the shape of the associated instrument” (Birkenbach, [0007]) to reduce the size and complexity of the instrument while retaining shape and position information of the instrument.  

With respect to claims 3 and 9, Nakamura further teaches the boundary conditions values comprising measured positions of multiple points over the probe (claim 3) and the position indicative signal (claim 9) in [0032], wherein “Fig. 2 is a diagram schematically showing an example of the insertion section state detection section 50” including “an elongated probe 51 provided inside the insertion section 11” with “a plurality of source coils 52…provided to generate a magnetic field…arranged at intervals along the longitudinal axis direction of the insertion section 11.” An antenna 53 for detecting “the magnetic field generated by the source coils 52” and “shape calculation section 54 configured to calculate a bending shape of the insertion section 11 on the basis of the magnetic field detected by the antenna 53” provide known and indicative positions of multiple points over the probe. Nakamura further discloses in [0034] that “the insertion section state detection section 50 is not limited to an insertion section shape detection section configured to detect the bending shape of the insertion section 11, and may be a… known insertion section contact force detection section configured to detect a contact force of the insertion section 11 against the subject,” to address the contact-force indicative signals of claim 9.

With respect to claim 4, Nakamura further teaches the boundary condition values comprising external forces applied to the probe at given intervals along the probe in [0042]: “Fig. 6 is a diagram schematically showing an example of a force component Fi of an external force applied to each rigid body link 101 in the articulated link model 100,” wherein “the external force F may be obtained by the mechanical equation of the articulated link model 100.”

Claims 5 and 10, regarding solving the set of coupled equations of motion by dividing the probe into sections, providing a respective 1st order equation of motion for each section, and solving a resulting set of coupled 1st order equations of motion are further taught by [0039]-[0040] and [0045]-[0049] of Nakamura. “The insertion section model creation section 65” of Nakamura “creates an insertion section model by modeling the insertion section 11 with a mechanical equation using an articulated link model 100, in which a plurality of rigid body links 101 are coupled” ([0039]). The equations for calculating “the external force F applied to the insertion section 11” ([0042]) from force calculation section 66 at the end of paragraph [0041] and the equations for calculating “the stiffness value Kc of the large intestine” ([0048]) from insertion section model creation section 65 at the end of paragraph [0047] represent coupled 1st order equations of motion of the articulated links representing the probe sections.  Information from these equations are further used by a “propulsion calculation section 63” to calculate in real-time “a propulsion state of the distal end of the insertion section…11”, wherein “the propulsion state refers to a relative velocity, a relative position, or both of the insertion section model relative to the large intestine” ([0049]).

With regard to claims 6 and 11, Nakamura does not disclose that the organ is the heart. Instead, Au teaches that “the system 200 is also suited for navigation and treatment of other tissues…in any of a variety of anatomical systems, including the colon, the intestines, the kidneys, the brain, the heart, the circulatory system, and the like” ([0050]). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Nakamura with the teachings of Au since the heart contains cavities analogous to the open space of the intestinal lumen that may be observed or treated by a device such as the flexible tube insertion apparatus of Nakamura. Au’s system is also usable in the intestines as cited above in [0050], therefore the structural elements for analogous observation and treatment probes in the heart and intestines are necessarily similar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Thursday 7 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK LOUIS ALYASS/               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/Primary Examiner, Art Unit 3793